Citation Nr: 0732778	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-41 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1978.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which assigned 10 percent 
evaluations to the veteran's chondromalacia of the right knee 
and left knee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In correspondence received in January 2007, the appellant 
requested a BVA hearing at a local VA office before a member, 
or members, of the Board.  The veteran did not clarify 
whether he wanted a Travel Board hearing or a Videoconference 
hearing.  Thus, the RO should ask the veteran which type of 
hearing he desires and schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2007).

Accordingly, the case is REMANDED to the RO for the following 
action:

Ascertain whether the veteran wants to 
testify before a Veterans Law Judge via a 
Travel Board hearing at the RO or a 
Videoconference hearing at the RO.  
Schedule the veteran for the desired 
hearing.  Notify the veteran in writing 
of the date, time and location of the 
hearing.  After the hearing is conducted, 
or if the veteran withdraws the hearing 
request, or if he fails to report for the 
scheduled hearing without good cause, the 
claims file should be returned to the 
Board, in accordance with appellate 
procedures.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



